04/29/2022



                                                                       Case Number: DA 22-0054




    IN THE SUPREME COURT OF THE STATE OF MONTANA

                    Supreme Court No. DA 22-0054

SHANDOR S. BADARUDDIN,

            Appellant,

     -vs-

THE STATE OF MONTANA &
THE NINETEENTH JUDICIAL DISTRICT,

            Appellees.

                                 ORDER


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 27, 2022 to prepare

file and serve the Appellant’s opening brief.




                                   -1-
                                                           Electronically signed by:
                                                              Bowen Greenwood
                                                          Clerk of the Supreme Court
                                                                 April 29 2022